PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/000,504
Filing Date: 19 Jan 2016
Appellant(s): BLOMS-FUNKE et al.



__________________
Kurt Briscoe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7-9, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 1-4, 7-9, and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friderichs (DE10254785 – U.S. PGPub. 2005/0277687 provided as English language translation), in view of Graham (Garry G. Graham & Kieran F. Scott, Mechanism of Action of Paracetamol, 12 AM. J THERAPEU. 46 (2005)).
Claims 1-4, 7-9, and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friderichs and Graham as applied to Claims 1-4, 7-9, and 13-16 above, and further in view of Migliardi (JR Migliardi, et al, Caffeine as an Analgesic Adjuvant in Tension Headache, 56 Clin. Pharmacol. Ther. 576 (Nov. 1994)).
Claims 1-4, 7-9, and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buschmann (U.S. 6,344,558), in view of Morton (N.S. Morton & K. O’Brien, Analgesic Efficacy of Paracetamol and Diclofenac in Children Receiving PCA Morphine, 82 Br. J Anaesth. 715 (1999)), and Migliardi.

(2) Response to Argument
Written Description:
Appellants’ arguments concerning the lack of written description support collide with three inconvenient facts concerning the nature of the invention claimed, the type and extent of data and description provided, and the gulf between the two a skilled artisan would appreciate.  First, Appellants’ claims are directed to a composition which combines the analgesic known as tapentadol with the analgesic paracetamol in sufficient quantities to provide a synergistic analgesic effect when the composition claimed is administered.  On the second point, Appellants’ disclosure fails to describe this invention, describing not a composition falling within the metes and bounds of the claimed invention, but instead a series of preclinical studies.  These animal experiments employ two different i.v. formulations, one of paracetamol, and the other of tapentadol, administered at two different points in time.  Appellants’ description shows that, if timed appropriately, what appears to be a single instance of supraadditive analgesic effect results.  Finally, Appellants data and description runs afoul of the well-known challenges clinicians face in attempting to translate preclinical experimental data into actual clinical analgesic results.  Appellants’ disclosure therefore fails to demonstrate possession of the invention which is claimed, encompassing merely a wish or plan for obtaining the claimed invention, and on this basis does not satisfy the written description requirement.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 [43 USPQ2d 1398] (Fed. Cir. 1997).
To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.”  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 [88 USPQ2d 1233] (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).  Ultimately, “the specification must describe an invention understandable to [a] skilled artisan and show that the inventor actually invented the invention claimed.”  Id.
Here, the invention claimed is a composition comprising a synergistic combination of (a) and (b), where (a) is the compound commonly known as tapentadol, and (b) is paracetamol.
Appellants disclosure as originally filed not only fails to describe such a composition containing a synergistic combination of tapentadol and paracetamol, but makes states that “suitable weight ratios can be determined by methods well known to those skilled in the art, e.g. via the Randall-Selitto test described below.”  (Specification, paragraph [0028]).  This represents not a description of an invention, but a mere indication of a result one might achieve if one made that invention.  See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  Indeed, delving further into the disclosure as originally filed, the skilled artisan is made aware of a single instance in which an arguably synergistic analgesic effect is obtained, and it is not as the result of the administration of a composition according to the instant claims.  Indeed, the specification makes clear that two distinct compositions are administered at vastly different time points through two distinct routes of administration to optimize the synchronization of bioavailability of each.  (Para. [0056] “The application route was intravenous (i.v.) for [tapentadol] and intraperitoneal (o.p.) for paracetamol…According to their respective timepoint of peak effect, [tapentadol] was applied 15 min and paracetamol 10 min before ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941 (Fed. Cir. 2010), because a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.  Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567 (Fed. Cir. 1997).  It is critical to remember that “‘[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.’”  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Here, Appellants have possibly provided a first step to inform a skilled artisan of the direction they should take to continue the work and eventually arrive at the invention which appellants have claimed, but have not demonstrated they were in possession of the invention they claim.
This becomes clearer when viewed in context of understanding the data presented in view of the state of the art.  History is littered with the failed dreams of analgesic opioid combinations which appeared synergistic in animal models, but which fail to deliver on those promises in actual clinical use.  See, e.g., Leonidas C. Goudas, et al, The Spinal Clonidine-Opioid Analgesic Interaction: From Laboratory Animals to the Postoperative Ward.  A Review of Preclinical and Clinical Evidence.  3 Analgesia 227 (1998).  Here, Appellants’ data establishes nothing more than in one animal model, Appellants were able to time the delivery of two distinct compositions ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941 (Fed. Cir. 2010).  Appellants’ disclosure utterly fails to address the subject matter Appellants claim, a composition combining tapentadol and paracetamol in synergistic amounts.
Even if a skilled artisan to consider the single showing demonstrating achievable analgesic synergy using a combination of distinct compositions of tapentadol and paracetamol on the basis of the disclosure as originally filed as suitable for establishing a single synergistic composition falling within the scope of the claims, a position which neither the Appellee endorses nor Appellants’ own language justifies, this would still represent but a single species of the generic invention claimed.  It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification... demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).  Appellants offer neither data nor justification to extrapolate their showing In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
For at least these reasons, the written description rejection under 35 U.S.C. 112(a) should be maintained.

Obviousness:
Appellants’ arguments concerning the reasonable expectation of success in formulating combinations of known analgesics to achieve synergistic analgesic effect are abundantly contradicted by the evidence of record.  Appellants’ attention is once more directed to the Barkin disclosure which, in the paragraph immediately following that which Appellants rely on, states “in our clinical practice and institutions, we have combined APAP with tramadol for many years to enhance efficacy in the treatment of acute pain and initiate therapy with low doses of tramadol.”  Barkin, 440.  Furthermore, “substantial evidence supports combining analgesics for the management of pain.  Fixed-dose combination analgesics with demonstrated efficacy and safety are widely useful for pain management.”  Id.  The record quite clearly establishes that no skilled artisan would find unexpected that combinations of known analgesics give rise to a synergistic analgesic effect.  See, e.g., Friderichs [0005-09]; Varassi (19 January 2016 IDS NPL REF C16) 611, 614-15; Kehlet 1048; Jin 524.  Appellants continue to disregard the objective evidence provided, against which has been provided simply an opinion on the ultimate question of patentability twice provided by the declarant.  This is insufficient to establish the nonobviousness of the compositions claimed.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986) (“In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.).
Appellants’ arguments concerning Appellee’s finding unpersuasive the Tzchentke declarations remain unpersuasive for the reasons set forth upon their original consideration on 6 December 2018 and 26 June 2019, respectively.  In particular, the earlier Tzchentke declaration simply reiterated the specification discussion of the very narrow band of analgesic 3-(3-dimethylamino-1-ethyl-2-methylpropyl)-phenol hydrochloride to paracetamol weight ratios, none of which are actually set forth by the claims, and which represent the only evidence of analgesic synergy appellants have potentially achieved.  This is unpersuasive as not only failing to predictably describe a composition according to the instant claims, but also for failing to provide stuffiest breadth of analgesic compositions to justify the instant claims encompassing literally any synergistic combination of tapentadol and paracetamol.  Appellants’ failings in this regard cannot be understated: appellants do not describe any synergistic composition combining tapentadol and paracetamol according to the instant claims.  Appellants single data point suggesting that tapentadol and paracetamol can provide analgesic synergy does not arise from the use of a composition according to the claims and for this reason alone cannot serve to support the claims under consideration.  Furthermore, this single data point is woefully inadequate in terms of supporting the generic breadth of the claims under consideration.  For these two reasons, and these two reasons alone, neither Tzchentke declaration can be said to present evidence of the nonobviousness of the instant claims.
In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962).  Here, the Declarant provides absolutely no evidence, aside from reference to the art already made of record by the appellee, the teachings of which stand for themselves.  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Here, the absence of evidence in support of the Declarant’s opinions cannot be overlooked, contrasted as it must be under the proper legal analytic framework with the abundance of evidence to the contrary, exemplified at least by each of the McClellan, Schiene, and Markin references discussed in the Office Action mailed 6 December 2018.  The Declarant’s focus on the similarities in structure which the two COX-II inhibitors share, rather than of the pharmaceutical function upon which the prior art based their assertion of analgesic synergy to be expected by combining the opioid agonist of the claims with the paracetamol of the claims, or which may be observed between the various other analgesic combinations which are shown to establish analgesic synergy, is of little consequence given what See, e.g., Kehlet (Henrik Kehlet & Jorgen B. Dahl, The Value of “Multimodal” or “Balanced Analgesia” in Postoperative Pain Treatment, 77 Anesth. Analg. 1048 (1993) (indicating that “additive or synergistic effects of combining NSAID with systemic opioids are well documented in minor surgery…”)), see also Jin (Fengling Jin & Frances Chung, Multimodal Analgesia for Postoperative Pain Control, 13 J Clin. Anesth. 524 (2001) (indicating that “multimodal analgesia is achieved by combining different analgesics that act by different mechanisms…resulting in additive or synergistic analgesia, lower total doses of analgesics, and fewer side effects.”)).  Applicants are reminded that synergism is not per se unexpected.  See In re Diamond, 360 F. 2d 214, 218 ( CCPA 1966).  ("What section 103 requires is 'unexpected synergism' ... "  (pg. 216, n.7); "we attribute no magic status to synergism per se since it may be expected or unexpected" (pg. 218)(emphasis added)).  Here, the record establishes a quite compelling expectation that the instantly claimed combination of opioid agonist and paracetamol would indeed result in analgesic synergy, to which the Declarant offers no objective evidence to contrast the record.  As such, the opinion on the ultimate question of the obviousness of the invention claimed is unpersuasive.
Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985), Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1364 (Fed. Cir. 2012) (finding a “strong case of obviousness based on the prior art references of record. [The claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).  Here, the record establishes combinations of COX-II inhibitors and tapentadol provide analgesic synergy, and that paracetamol acts to inhibit COX-II.  To establish a prima facie case of obviousness, nothing more is required.  In contrast, Appellants have failed to prima facie obvious.  Appellants position runs afoul of controlling precedent, both in terms of the type and amount of evidence required to rebut a prima facie case,  In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992) (the ultimate determination of patentability is based on the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence), but also in regard to the expectation of success flowing from the evidence of record. See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (obviousness does not require absolute predictability).  
Appellants’ arguments concerning the Tzchentke declarations of record remain unpersuasive for the reasons set forth upon their original consideration on 6 December 2018 and 26 June 2019, respectively, Appellants’ arguments being no more persuasive upon repetition. 
Specifically, Appellants’ arguments concerning the expectation of synergy when combining paracetamol and opioid agonists remain unpersuasive.  Appellants’ attention is drawn to the Barkin disclosure which, in the paragraph immediately following that which appellants rely on, states “in our clinical practice and institutions, we have combined APAP with tramadol for many years to enhance efficacy in the treatment of acute pain and initiate therapy with low doses of tramadol.”  Barkin, 440.  Furthermore, “substantial evidence supports combining analgesics for the management of pain.  Fixed-dose combination analgesics with demonstrated efficacy and safety are widely useful for pain management.”  Id.  The record establishes that no skilled artisan would find unexpected that combinations of known analgesics gives rise to a synergistic analgesic effect.  See, e.g., Friderichs [0005-09]; Varassi (19 January 2016 IDS NPL REF C16) 611, 614-15; Kehlet 1048; Jin 524.  Appellants continue to disregard the objective evidence provided, against which has been provided simply an opinion on the ultimate question of patentability twice provided by the declarant, applicants attempt to obfuscate this notwithstanding: in the context of an obviousness rejection, a declarant opinion as to whether a result observed is unexpected is, in effect, the ultimate question of patentability.  This is insufficient to establish the nonobviousness of the compositions claimed.  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 
The rejection of Claim 9, which appellants argue represent “specific component (a) tested in the experiments” must also be sustained.  As has been pointed out above, the experiments of record Appellants refer to do not actually describe an invention according to the claims.  This data instead represents a goal appellants hope to someday achieve by formulating tapentadol and paracetamol to provide plasma concentrations of each obtained by the separate administration of two distinct compositions at two distinct time points via two distinct routes of administration.
Appellants’ arguments concerning the Buschmann reference are unpersuasive, because by focusing on the teachings of Buschmann, Appellants ignore the teachings of Morton also relied upon in that rejection.  Appellants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").  Here, Morton establishes the expectation of synergy by combining the known opioid analgesic tapentadol with paracetamol.
In sum, Appellants’ claims are directed to compositions combining tapentadol and paracetamol which provide synergistic analgesic effect.  Appellants have not described such a composition, and therefore cannot accurately claim to have demonstrated analgesic synergy employing such a composition.  Further fatal to Appellants’ position is the fact that, as the record abundantly establishes, analgesic synergism when combining opioids such as the instantly claimed tapentadol with paracetamol is not per se unexpected.  See In re Diamond, 360 F. 2d 214, 218 ( CCPA 1966).  (“What section 103 requires is ‘unexpected synergism’ ... “  (pg. 216, n.7); “we attribute no magic status to synergism per se since it may be expected or unexpected"” (pg. 218)(emphasis added)).  Nothing of the record establishes that the composition Appellants hope to someday possess provide results different in kind, rather than of degree, from what a skilled artisan would expect, Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004), and therefore cannot accurately be described as deserving of a government-backed monopoly.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613     

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.